Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9/20/2022 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 10/09/2022 is being considered by the examiner.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-2, 4, 11-12, 21, and 23-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rantala (US 2018/0147417).
Re claim 1: Rantala discloses a light emitting apparatus comprising: a light emitting element (203, 204, fig. 5) configured to emit a plurality of rays of light (see fig. 3), wherein each of the plurality of rays of light (light from 203, 204) has a spectrum (see fig. 7) with a peak wavelength (peak light emission, see para [0080]) in a range from 360 nm to 430 nm (365 to 430 nm, see para [0080]); and a wavelength conversion member (202, fig. 5) configured to: emit a first light (light of L1 region, see annotated fig. 7) by converting a respective peak wavelength of a first subset of the plurality of rays (light of 203 and 204 is converted into area of L1, see annotated fig. 7) of light emitted, wherein the first light (light of L1 region) includes a part (P, see annotated fig. 7) of a spectrum wavelength (L1, see annotated fig. 7) in a near-infrared region of 680 nm to 2500 nm (range of 680 - 800 nm, see annotated fig. 7), and emit a second light (light of L2 region, see annotated fig. 7) by transmitting a second subset of the plurality of rays of light (light emitted by 203 and 204 is converted into area of L2, see annotated fig. 7), wherein second light has a spectrum (spectrum of L2, see annotated fig. 7) with a peak wavelength (peak around 400 nm, fig. 7) in a wavelength range from 360 nm to 430 nm (peak wavelength range around 400 nm, see fig. 7), wherein a total energy of light of the second light (total energy of light around L2 area) is between 3% and 18% (5% is emitted between 365nm and 430 nm, see para [0083]) of a total energy of the light (remaining total energy of light over 430 nm would be 95% since the total energy of light between 360 nm - 430 nm is 5%) having a wavelength (any wavelength between 430 nm and 780 nm in fig. 7) included in the wavelength range from 360 nm to 780 nm (see fig. 7).  

    PNG
    media_image1.png
    629
    829
    media_image1.png
    Greyscale

Re claim 2: Rantala discloses a portion of the second light (portion of light in L2 area, see annotated fig. 7) has a peak wavelength in a wavelength range from 400 nm to 410 nm (emission peak of L2 around 400 nm, see annotated fig. 7).

Re claim 4: Rantala discloses a half width (FWHM, see para [0092]) of a spectrum (spectrum between 385nm and 430 nm, see fig.7) having a peak wavelength in the second light (L2, see annotate fig. 7) is between 8 nm and 24 nm (FWHM can be between 5 to 20 nm at wavelength between 385 nm and 430 nm, see para [0092]).

Re claim 11: Rantala discloses a lighting apparatus (lighting fixtures, see para [0088]) comprising: a plurality of light emitting apparatuses (one or more LED structures, see para [0088]), wherein each of the plurality of light emitting apparatuses includes a respective light emitting element (203, 204, fig. 5) and a respective wavelength conversion member (202, fig. 5), wherein the respective light emitting element (203, 204) of each of the plurality of light emitting apparatus (one or more LED structures) is configured to emit light a plurality of light rays (see fig. 3) that each have a peak wavelength (see fig. 7) in a wavelength range from 360 nm to 430 nm (peak light emission in the wavelength range of 365 to 430 nm, see para [0080]), wherein the respective wavelength conversion member (202) of each of the plurality of light emitting apparatus (LED structures) is configured to: emit a first light (light of L1 region, see annotated fig. 7) by converting a peak wavelength of a first subset of the plurality of light rays emitted (light of 203 and 204 is converted into area of L1, see annotated fig. 7), wherein the first light (light of L1 region) includes a part (P, see annotated fig. 7) of a spectrum wavelength (L1) in a near infrared region of 680 nm to 2500 nm (range of 680 - 800 nm, see annotated fig. 7), emit a second light (light of L2 region, see annotated fig. 7) by transmitting a second subset of the plurality of lights rays (light of 203 and 204 is converted into area of L2, see annotated fig. 7), wherein the second light (light of L2 region) has a spectrum (see annotated fig. 7) with a peak wavelength in a wavelength range from 360 nm to 430 nm (peak wavelength range around 400 nm, see fig. 7), and wherein a total energy of light of the second light (total energy of light around L2 area) is between 3% and 18% (5% is emitted between 365nm and 430 nm, see para [0083]) of a total energy of the light (remaining total energy of light over 430 nm would be 95% since the total energy of light between 360 nm - 430 nm is 5%) having a wavelength (any wavelength between 430 nm and 780 nm in fig. 7) included in the wavelength range from 360 nm to 780 nm (see fig. 7).

Re claim 12: Rantala discloses a portion of the second light (light of region L2, see annotated fig. 7) has a spectrum  spectrum of L2, see annotated fig. 7) a peak wavelength in a wavelength range from 400 nm to 410 nm (emission peak of L2 around 400 nm, see annotated fig. 7).

Re claim 21: Rantala discloses the lighting apparatus according to claim 11 to be used as an antibacterial light (bactericidal effects, see para [0036]).  

Re claim 23: Rantala discloses a gripping unit comprising: a gripping portion configured to be gripped by a user (LED structure in fig. 5 is tangible and can be gripped by a user, see fig. 5); and the light emitting apparatus according to claim 1 (see rejection of claim 1).  

Re claim 24: Rantala discloses a lighting apparatus comprising at least one light emitting apparatus according to claim 1 (see rejection of claim 1).   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 5-10, 15 and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 2018/0147417).
Re claim 3: Rantala teaches a total energy of light of a first portion (P, see annotated fig. 7) of the first light (L1) having a peak wavelength in a range from 430 nm to 500 nm (peak wavelength around 430-450 nm, see annotated fig. 7), and a total energy of light of the second light (L2) and light of a second portion (P2, see annotated fig. 7) of the first light having a peak wavelength within a range from 360 nm to 780 nm (see annotated fig. 7).  
Although Rantala does not disclose the total energy of the first portion is between 5% and 40% of a total energy of light of the second light and light of a second portion, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where the total energy of the first portion is between 5% and 40% of a total energy of light of the second light and light of a second portion, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 5: Although Rantala does not disclose a total energy of the second light contains 2% or less of a total energy of the first light and the second light in a wavelength range that is less than 360nm, Ranatala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a total energy of light having a wavelength included in a wavelength range less than 360 nm in the emitted light is 2% or less of a total energy of light having a wavelength included in a wavelength range from 360 nm to 780 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 6: Rantala teaches the first light (L1, see annotated fig. 7) includes a portion of light (P1, see annotated fig. 7) with a spectrum (see annotated fig. 7) having a peak wavelength (peak wavelength around 450 nm, see fig. 7) in a wavelength range from 430 nm to 500 nm (450 nm, see fig. 7).  
Although, Rantala is silent about a half width of a spectrum having a peak wavelength in a wavelength range from 430 nm to 500 nm in the emitted light is between 25 nm and 60 nm. Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a half width of a spectrum having a peak wavelength in a wavelength range from 430 nm to 500 nm in the emitted light is between 25 nm and 60 nm, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 7: Although Rantala does not disclose an intensity of the second light is between 0.003 J/cm2 and 18 J/cm2 per hour, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an intensity of the second light is between 0.003 J/cm2 and 18 J/cm2 per hour, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 8: Although Rantala does not disclose an irradiance of the second light is less than 10 W m-2, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of the second light is less than 10 W m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 9: Although Rantala does not disclose an irradiance of the second light is 33 W - m-2 or less, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of the second light is 33 W - m-2 or less, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 10: Although Rantala does not disclose a radiance of a portion of the first light in a wavelength range from 430 nm to 500 nm is less than 100 W - sr-1 m-2, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a radiance of a portion of the first light in a wavelength range from 430 nm to 500 nm is less than 100 W - sr-1 m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 15: Although Rantala does not disclose a total energy of the second light contains 2% or less of a total energy of the first light, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a total energy of the second light contains 2% or less of a total energy of the first light, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 17: Although Rantala does not disclose an intensity of the second light is between 0.003 J/cm2 and 18 J/cm2 per hour, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an intensity of the second light is between 0.003 J/cm2 and 18 J/cm2 per hour, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 18: Although Rantala does not disclose an irradiance of the second light is less than 10 W m-2, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of the second light is less than 10 W m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 19: Although Rantala does not disclose an irradiance of the second light is 33 W - m-2 or less, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where an irradiance of the second light is 33 W - m-2 or less, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Re claim 20: Although Rantala does not disclose a radiance of a portion of the first light in a wavelength range from 430 nm to 500 nm is less than 100 W - sr-1 m-2, Rantala suggests the spectrum can be tuned dynamically in paragraph [0094].
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to adjust the spectrum of light of the light emitting apparatus where a radiance of a portion of the first light in a wavelength range from 430 nm to 500 nm is less than 100 W - sr-1 m-2, in order to produce an optimal desired light output spectrum, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).

Claims 25-28 are rejected under 35 U.S.C. 103 as being unpatentable over Rantala (US 2018/0147417) in view of Kim (US 2010/0061078).
Re claims 25 and 27: Rantala teaches the wavelength conversion member (202, fig. 5) comprises, as a fluorescent body (phosphor, see para [0070]) with respect to claims 25 and 27.
However, Rantala fails to teach a first fluorescent body converting excitation light into a blue light, a second fluorescent body converting excitation light into a green light and a third fluorescent body converting excitation light into a red light with respect to claims 25 and 27.  
Kim teaches a first fluorescent body (blue phosphor, see para [0061]) converting excitation light into a blue light (blue light, see para [0014]), a second fluorescent body (green phosphor, see para [0061]) converting excitation light into a green light (green light, see para [0014]) and a third fluorescent body (blue phosphor, see para [0061]) converting excitation light into a red light (red light, see para [0014]).  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wavelength conversion member of Rantala with a fluorescent body comprising a first fluorescent body converting excitation light into a blue light, a second fluorescent body converting excitation light into a green light and a third fluorescent body converting excitation light into a red light, in order to adjust the light output spectrum of the light emitting apparatus.

Re claims 26 and 28: Rantala fails to teach the first fluorescent body includes BaMgAlioO17:Eu, (Sr,Ca,Ba)10(PO4)6C12:Eu, or (Sr,Ba)10(PO4)6C12:Eu; the second fluorescent body includes SrSi2(0,Cl)2N2:Eu, (Sr,Ba,Mg)2SiO4:Eu2+, ZnS:Cu,Al, or Zn2SiO4:Mn; and the third fluorescent body includes Y202S:Eu, Y203:Eu, SrCaC1A1SiN3:Eu2+, CaAlSiN3:Eu, or CaAlSi(ON)3:Eu with respect to claims 26 and 28.  
Kim teaches the first fluorescent body (blue phosphor, see para [0061]) includes BaMgAl10O17:Eu (BaMgAl10O17:R, see para [0067]), (Sr,Ca,Ba)10(PO4)6C12:Eu, or (Sr,Ba)10(PO4)6C12:Eu; the second fluorescent body (green phosphor, see para [0061])  includes SrSi2(0,Cl)2N2:Eu, (Sr,Ba,Mg)2SiO4:Eu2+ ((SrBa)2SiO4:Eu, see para [0070]), ZnS:Cu,Al, or Zn2SiO4:Mn; and the third fluorescent body (red phosphor, see para [0061]) includes Y202S:Eu (Y202S:Eu, see para [0068]), Y203:Eu, SrCaC1A1SiN3:Eu2+, CaAlSiN3:Eu, or CaAlSi(ON)3:Eu with respect to claims 26 and 28.  
Therefore, in view of Kim, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to substitute the wavelength conversion member of Rantala with a fluorescent body where the first fluorescent body includes BaMgAl10O17:Eu, the second fluorescent body includes (Sr,Ba,Mg)2SiO4:Eu2+, the third fluorescent body includes Y202S:Eu, in order to adjust the light output spectrum of the light emitting apparatus.

Response to Arguments
Applicant's arguments filed 9/20/2022 have been fully considered but they are not persuasive. 
	Regarding applicant's argument that "Rantala does not teach "a wavelength conversion member configured to: emit a first light by converting a respective peak wavelength of a first subset of the plurality of rays of light emitted" where "the first light includes a part of a spectrum wavelength in a near-infrared region of 680 nm to 2500 nm", the examiner respectfully disagrees. The examiner notes that Rantala teaches a wavelength conversion member 202 which changes the spectrum of light emitting by the light emitting element 203, 204 to produce the spectrum shown in figure 7. The wavelength converting member 202 produces a light output with a spectrum of light in the L1 area as shown in annotated fig. 7. The light emitted with the light spectrum of L1 includes a spectrum in a near-infrared region of between 680 nm to 800 nm.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHENG B SONG whose telephone number is (571)272-9402. The examiner can normally be reached Monday-Friday: 9AM - 5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on 571-272-7044. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZHENG SONG/Primary Examiner, Art Unit 2875